
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 2258
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To temporarily extend the programs under
		  the Higher Education Act of 1965, to amend the definition of an eligible
		  not-for-profit holder, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Third Higher Education Extension Act
			 of 2007.
		2.Extension of programsSection 2(a) of the Higher Education
			 Extension Act of 2005 (Public Law 109–81; 20 U.S.C. 1001 note) is amended by
			 striking October 31, 2007 and inserting March 31,
			 2008.
		3.Rule of constructionNothing in this Act, or in the Higher
			 Education Extension Act of 2005 as amended by this Act, shall be construed to
			 limit or otherwise alter the authorizations of appropriations for, or the
			 durations of, programs contained in the amendments made by the Higher Education
			 Reconciliation Act of 2005 (Public Law 109–171) or by the College Cost
			 Reduction and Access Act (Public Law 110–84) to the provisions of the Higher
			 Education Act of 1965 and the Taxpayer-Teacher Protection Act of 2004.
		4.Definition of eligible not-for-profit
			 holderSection 435(p) of the
			 Higher Education Act of 1965 (20 U.S.C. 1085(p)) is amended—
			(1)in paragraph (1), by striking subparagraph
			 (D) and inserting the following:
				
					(D)acting as a trustee on behalf of a State,
				political subdivision, authority, agency, instrumentality, or other entity
				described in subparagraph (A), (B), or (C), regardless of whether such State,
				political subdivision, authority, agency, instrumentality, or other entity is
				an eligible lender under subsection
				(d).
					; and
				
			(2)in paragraph (2)—
				(A)in subparagraph (A)(i), by striking
			 subclause (II) and inserting the following:
					
						(II)is acting as a trustee on behalf of a
				State, political subdivision, authority, agency, instrumentality, or other
				entity described in subparagraph (A), (B), or (C) of paragraph (1), regardless
				of whether such State, political subdivision, authority, agency,
				instrumentality, or other entity is an eligible lender under subsection (d),
				and such State, political subdivision, authority, agency, instrumentality, or
				other entity, on the date of enactment of the College Cost Reduction and Access
				Act, was the sole beneficial owner of a loan eligible for any special allowance
				payment under section
				438.
						;
				(B)in subparagraph (A)(ii), by inserting
			 of after waive the requirements;
				(C)by amending subparagraph (B) to read as
			 follows:
					
						(B)No for-profit ownership or control
							(i)In generalNo State, political subdivision, authority,
				agency, instrumentality, or other entity described in paragraph (1)(A), (B), or
				(C) shall be an eligible not-for-profit holder under this Act if such State,
				political subdivision, authority, agency, instrumentality, or other entity is
				owned or controlled, in whole or in part, by a for-profit entity.
							(ii)TrusteesA trustee described in paragraph (1)(D)
				shall not be an eligible not-for-profit holder under this Act with respect to a
				State, political subdivision, authority, agency, instrumentality, or other
				entity described in subparagraph (A), (B), or (C) of paragraph (1), regardless
				of whether such State, political subdivision, authority, agency,
				instrumentality, or other entity is an eligible lender under subsection (d), if
				such State, political subdivision, authority, agency, instrumentality, or other
				entity is owned or controlled, in whole or in part, by a for-profit
				entity.
							;
				(D)by amending subparagraph (C) to read as
			 follows:
					
						(C)Sole ownership of loans and
				incomeNo State, political
				subdivision, authority, agency, instrumentality, trustee, or other entity
				described in paragraph (1)(A), (B), (C), or (D) shall be an eligible
				not-for-profit holder under this Act with respect to any loan, or income from
				any loan, unless—
							(i)such State, political subdivision,
				authority, agency, instrumentality, or other entity is the sole beneficial
				owner of such loan and the income from such loan; or
							(ii)such trustee holds the loan on behalf of a
				State, political subdivision, authority, agency, instrumentality, or other
				entity described in subparagraph (A), (B), or (C) of paragraph (1), regardless
				of whether such State, political subdivision, authority, agency,
				instrumentality, or other entity is an eligible lender under subsection (d),
				and such State, political subdivision, authority, agency, instrumentality, or
				other entity is the sole beneficial owner of such loan and the income from such
				loan.
							; 
				(E)in subparagraph (D), by striking an
			 entity described in described in paragraph (1)(A), (B), or (C) and
			 inserting a State, political subdivision, authority, agency,
			 instrumentality, or other entity described in subparagraph (A), (B), or (C) of
			 paragraph (1), regardless of whether such State, political subdivision,
			 authority, agency, instrumentality, or other entity is an eligible lender under
			 subsection (d),; and
				(F)by amending subparagraph (E) to read as
			 follows:
					
						(E)Rule of constructionFor purposes of subparagraphs (A), (B),
				(C), and (D) of this paragraph, a State, political subdivision, authority,
				agency, instrumentality, or other entity described in subparagraph (A), (B), or
				(C) of paragraph (1), regardless of whether such State, political subdivision,
				authority, agency, instrumentality, or other entity is an eligible lender under
				subsection (d), shall not—
							(i)be deemed to be owned or controlled, in
				whole or in part, by a for-profit entity; or
							(ii)lose its status as the sole owner of a
				beneficial interest in a loan and the income from a loan,
							by such State, political
				subdivision, authority, agency, instrumentality, or other entity, or by the
				trustee described in paragraph (1)(D), granting a security interest in, or
				otherwise pledging as collateral, such loan, or the income from such loan, to
				secure a debt obligation for which such State, political subdivision,
				authority, agency, instrumentality, or other entity is the issuer of the debt
				obligation..
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
